DIMOCK, District Judge.
Plaintiffs move for a stay of deportation pending prosecution of their action (a) for review of administrative denials of applications under Section 243(h) of the Immigration and Nationality Act of 1952, 8 U.S.C. § 1253(h), for stays on the ground that they would be subject to physical persecution in the country to which it is proposed to deport them, (b) for a declaratory judgment and (c) for a permanent injunction.
The substance of plaintiffs’ complaint is that it is proposed to deport them to Hong Kong and that they are not assured that they will not be deported by the British authorities to Communist China where they will be persecuted.
The applicable statute is Section 243 (a) (7) of the Immigration and Nation*151ality Act of 1952, 8 U.S.C. § 1253(a) (7), which, in such a case' as this, provides for deportation “to any country which is willing to accept such alien into its territory”. The British visa officer in this port has advised the Immigration and Naturalization Service that the documents held by plaintiffs are valid for entry into Hong Kong.
 The statute does not require a guarantee from the accepting country that it will never deport the alien. While there is thus no requirement of anything more than acceptance, it is noteworthy that there is no indication that plaintiffs, under the papers in their possession, will be anything less than permanent residents of Hong Kong or that their deportation thence to Communist China is likely.
The motion is denied and the temporary stay vacated.
So ordered.